IN THE UNITED STATES COURT OF APPEALS   United States Court of Appeals
                                                                 Fifth Circuit
                        FOR THE FIFTH CIRCUIT
                                                             FILED
                                                          October 4, 2010
                            No. 09-30036
                                                      Lyle W. Cayce
                                                           Clerk
OREN ADAR, Individually and as Parent and Next Friend of J C A!S
a minor; MICKEY RAY SMITH, Individually and as Parent and Next
Friend of J C A!S a minor

                                           Plaintiffs ! Appellees
vs.

DARLENE W SMITH, In Her Capacity as State Registrar and Director,
Office of Vital Records and Statistics, State of Louisiana
Department of Health and Hospitals

                                           Defendant ! Appellant

                             - - - - -
       Appeals from the United States District Court for the
                   Eastern District of Louisiana
                             - - - - -

                  ON PETITION FOR REHEARING EN BANC

    (Opinion February 18, 2010, 5 Cir., 2010, _____F.3d____)
  (Revised Opinion March 5, 2010, 5 Cir., 2010, _____F.3d____)

                          (October 1, 2010)

BEFORE: JONES, Chief Judge, KING, JOLLY, DAVIS, SMITH, WIENER,
        GARZA, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO, OWEN,
        ELROD, SOUTHWICK and HAYNES, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the

petition for rehearing en banc, and a majority of the circuit

judges in regular active service and not disqualified having

voted in favor,

      It is ordered that this cause shall be reheard by the court

en banc with oral argument on a date hereafter to be fixed.               The

Clerk will issue a supplemental briefing schedule in the near

future.